DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/12/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, and 8-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishino et al. (US 2014/0007199) [“Ishino”].
Regarding claim 1, Ishino teaches a relay device [Ishino ¶ 0025, Fig. 4: relay device 30] comprising: 
a receiving unit [Ishino ¶ relay device 30 includes communication unit which would inherently perform receiving functionality in order to receive data] that receives image data from an image processing apparatus [Ishino ¶ 0040: controller 11 of the client device 10a transmits the acquired image data and a request for storing the image data in the specified folder to the relay device 30]; and 
a control unit [Ishino ¶ 0024, Fig. 3: relay device 30 is configured as a computer including a controller 31] that controls an update unit that updates log-in information to be generated in a cloud service device in a case where the received image data is transferred to the cloud service device [Ishino ¶ 0041: an access token (i.e. login information; see also ¶ 0035 detailing access token corresponding to login information) corresponding to the user ID described above is added to the data (here, adding a token to the data is analogous to updating login information)], and the log-in information for the cloud service device is held [Ishino ¶ 0035: the cloud service providing device 40a issues an access token (i.e. the access token is held in the cloud device) for accessing the cloud service providing device 40a to the relay device 30].
Regarding claim 2, Ishino teaches the relay device according to claim 1, wherein the update unit corresponds to an address display of the relay device or an application program for updating the log-in information [Ishino ¶ 0039: controller 31 of the relay device 30 stores the access token in the memory 33 in association with the user ID stored in step S5 in a manner illustrated in FIG. 7 (here, table of Fig. 7 is analogous to an address display as broadly interpreted in view of Applicant’s Specification ¶ 0039: the update unit corresponds to an address display for updating the authentication table stored in the relay device 14)].
Regarding claim 4, Ishino teaches the relay device according to claim 2, wherein the control unit accepts an update of the log-in information which has been held [Ishino ¶ 0035: cloud service providing device 40a, and transmits the access token to the relay device 30 (step S15) and ¶ 0039: controller 31 of the relay device 30 stores the access token in the memory 33 in association with the user ID stored in step S5 in a manner illustrated in FIG. 7], in response to an operation of the update unit [Ishino ¶ 0030: controller 31 of the relay device 30 transfers the access request received from the PC 100a to the cloud service providing device 40a (i.e. the access request precedes provisioning of an access token by cloud service device, therefore, the provisioning is in response to operation of the update unit)].
Regarding claim 8, Ishino teaches a non-transitory computer readable medium storing a program causing a computer to execute a process [Ishino ¶ 0056: program executed by the relay device 30 may be provided by being recorded on a recording medium], the process comprising: 
receiving image data from an image processing apparatus [Ishino ¶ 0040: controller 11 of the client device 10a transmits the acquired image data and a request for storing the image data in the specified folder to the relay device 30]; 
[Ishino ¶ 0035: the cloud service providing device 40a issues an access token (i.e. the access token is held in the cloud device) for accessing the cloud service providing device 40a to the relay device 30]; 
generating an update unit that updates the log-in information, in the cloud service device [Ishino ¶ 0041: an access token (i.e. login information; see also ¶ 0035 detailing access token corresponding to login information) corresponding to the user ID described above is added to the data (here, adding a token to the data is analogous to updating login information)]; and 
updating the log-in information [Ishino ¶ 0035: cloud service providing device 40a, and transmits the access token to the relay device 30 (step S15) and ¶ 0039: controller 31 of the relay device 30 stores the access token in the memory 33 in association with the user ID stored in step S5 in a manner illustrated in FIG. 7] in response to an update request from a user terminal or the cloud service device [Ishino ¶ 0030: controller 31 of the relay device 30 transfers the access request received from the PC 100a to the cloud service providing device 40a (i.e. the access request precedes provisioning of an access token by cloud service device, therefore, the provisioning is in response to operation of the update unit)].
Regarding claim 9, Ishino teaches a relay device [Ishino ¶ 0025, Fig. 4: relay device 30] comprising: 
receiving means for receiving image data from an image processing apparatus [Ishino ¶ 0040: controller 11 of the client device 10a transmits the acquired image data and a request for storing the image data in the specified folder to the relay device 30]; and 
control means for controlling an update unit that updates log-in information to be generated in a cloud service device in a case where the received image data is transferred to the cloud service device [Ishino ¶ 0041: an access token (i.e. login information; see also ¶ 0035 detailing access token corresponding to login information) corresponding to the user ID described above is added to the data (here, adding a token to the data is analogous to updating login information)], and the log-in information for the cloud service device is held [Ishino ¶ 0035: the cloud service providing device 40a issues an access token (i.e. the access token is held in the cloud device) for accessing the cloud service providing device 40a to the relay device 30].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishino in view of Dimmick et al. (US 2014/0164254) [“Dimmick”].
Regarding claim 3, Ishino teaches the relay device according to claim 1, however, does not explicitly disclose 
However, in a similar field of endeavor, Dimmick teaches wherein, in a case where an access to the cloud service device is denied, the update unit notifies a user terminal and urges an access to the relay device [Dimmick ¶ 0154: authentication cloud 706 or the wallet provider 704 (i.e. relay device) may send a message to the consumer 702 informing of the failed authentication.  In one embodiment, the consumer may be prompted to re-enter the personal identifier after the first failed attempt].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of using a relay device to perform authentication between a user device and cloud server as taught by Ishino with the method of sending a failed authentication notification to a consumer device as taught by Dimmick.  The motivation to do so would be to reduce the cost of authentication services through use of cloud based authentication [Dimmick ¶ 0002].
Regarding claim 5, Ishino in view of Dimmick teaches the relay device according to claim 3, wherein the control unit accepts an update of the log-in information which has been held [Ishino ¶ 0035: cloud service providing device 40a, and transmits the access token to the relay device 30 (step S15) and ¶ 0039: controller 31 of the relay device 30 stores the access token in the memory 33 in association with the user ID stored in step S5 in a manner illustrated in FIG. 7], in response to an operation of the update unit [Ishino ¶ 0030: controller 31 of the relay device 30 transfers the access request received from the PC 100a to the cloud service providing device 40a (i.e. the access request precedes provisioning of an access token by cloud service device, therefore, the provisioning is in response to operation of the update unit)].

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishino in view of Hirasawa (US 2017/0180570) [“Hirasawa”].
Regarding claim 6, Ishino teaches the relay device according to claim 4, however, does not explicitly disclose wherein, in a case where there is an attempt of an access from a user terminal, the control unit verifies the log-in information in a manner of accessing a cloud service device other than the cloud service device by using the log-in information which has been held.
However, in a similar field of endeavor, Hirasawa teaches wherein, in a case where there is an attempt of an access from a user terminal, the control unit verifies the log-in information in a manner of accessing a cloud service device other than the cloud service device by using the log-in information which has been held [Hirasawa ¶ 0071: In response to receiving the cloud note connection request from the cloud note application on the MFP 3 (i.e. user device), the relay server 10 acquires relay account information and he relay server 10 issues a request for login to the cloud note by transmitting the acquired relay account information to the second cloud server 12 that provides the cloud note].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of using a relay device to perform authentication between a user device and cloud server as taught by Ishino with the method of requesting user authentication from a second cloud authentication server as taught by Hirasawa.  The motivation to do so would be to provide multiple applications to a device through cloud application services [Hirasawa ¶ 0005].

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishino in view of Dimmick in view of Hirasawa.

Regarding claim 7, Ishino in view of Dimmick teaches the relay device according to claim 5, however, does not explicitly disclose wherein, in a case where there is an attempt of an access from a user terminal, the control unit verifies the log-in information in a manner of accessing a cloud service device other than the cloud service device by using the log-in information which has been held.
However, in a similar field of endeavor, Hirasawa teaches wherein, in a case where there is an attempt of an access from a user terminal, the control unit verifies the log-in information in a manner of accessing a cloud service device other than the cloud service device by using the log-in information which has been held [Hirasawa ¶ 0071: In response to receiving the cloud note connection request from the cloud note application on the MFP 3 (i.e. user device), the relay server 10 acquires relay account information and he relay server 10 issues a request for login to the cloud note by transmitting the acquired relay account information to the second cloud server 12 that provides the cloud note].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of using a relay device to perform authentication between a user device and cloud server as taught by Ishino with the method of requesting user authentication from a second cloud authentication server as taught by Hirasawa.  The motivation to do so would be to provide multiple applications to a device through cloud application services [Hirasawa ¶ 0005].

Written Authorization for Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P COX whose telephone number is (571)272-2728.  The examiner can normally be reached on Monday-Friday 8:00AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN P COX/Primary Examiner, Art Unit 2474